Citation Nr: 0931012	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected disability of 
loss of use of the lower extremities at the knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to November 
1983 and from February 1986 to June 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in January 
2009.  The Veteran also presented testimony at the Columbia, 
South Carolina RO in May 2006.  Transcripts of the hearings 
are associated with the Veteran's claims folder.


FINDING OF FACT

Diabetes mellitus was not present during active service or 
manifested within one year of the Veteran's discharge from 
service, nor is it etiologically related to active service or 
service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service; the incurrence or aggravation of diabetes 
mellitus during active service may not be presumed; and 
diabetes mellitus is not proximately due to or the result of 
any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The Veteran contends that his currently demonstrated diabetes 
mellitus is secondary to his service-connected loss of use of 
both lower extremities at the knee.  The Veteran admits that 
he was never diagnosed with diabetes in service.  However, he 
alleges that after he injured his legs in service, he started 
having symptoms of diabetes such as increased thirst and an 
excessive need to urinate, among other things.  He also 
claims that as his leg disabilities increased in severity, he 
gained weight and consequently, exercised less and as a 
result, his blood sugar levels increased.  He claims further 
that once he started using a wheelchair part-time, due to his 
service-connected leg disabilities, his blood sugar escalated 
to the point where he was required to use insulin, and that 
since he started using his wheelchair full-time and has not 
been able to exercise, his diabetes has been completely 
uncontrolled, even though he has seen a dietician and 
complied with his VA-recommended treatment regimen.  See May 
2006 RO hearing transcript and January 2009 Video Conference 
hearing transcript.  

The medical evidence of record which includes outpatient 
treatment records from the VA Medical Center in Columbia, 
South Carolina and Tampa, Florida, treatment records from the 
Greenville, South Carolina Outpatient Clinic, reports from a 
private physician, C.B., MD, as well as the reports of VA 
examinations conducted in 2003, 2004 and most recently, 
August 2008, shows that the Veteran does have a current 
diagnosis of diabetes mellitus.  The Veteran has reported 
that he was initially diagnosed with diabetes between 1994 
and 1996 and outpatient treatment records from the VA Medical 
Center in Tampa, Florida show that in 2000, the Veteran was 
noted as having been diagnosed with diabetes since 1996.  See 
May 2006 RO hearing transcript, January 2009 Video Conference 
hearing transcript, outpatient treatment records from the VA 
Medical Center in Tampa, Florida dated from January 2000 to 
February 2000, and August 2008 VA examination report.  
However, the first evidence in the record of such a diagnosis 
is from an April 1998 VA examination report, several years 
after his discharge from active service.

Service treatment records show that in a medical evaluation 
for complaints of knee pain in May 1991, prior to separation, 
the Veteran was diagnosed as overweight, but urine glucose 
testing at that time showed no glucose in the urine.  

The evidence of record also shows that the Veteran has a 
strong family history of type II diabetes mellitus.  
Specifically, the Veteran's father had type II diabetes 
mellitus and his brother also has diabetes mellitus, type II.

The post-service medical evidence of record shows that the 
Veteran has been treated for diabetes mellitus since the 
1990's at several medical facilities as well as by private 
physicians.  The post-service medical records also show that 
throughout the course of his treatment, the Veteran's weight 
has ranged from 256 pounds to 277 pounds, and his diabetes 
control has progressively worsened over the years.  However, 
the records also show that while being predominantly confined 
to a wheelchair, the Veteran was still able to reduce his 
weight.  This is evident in the fact that the Veteran weighed 
277 pounds in 1998, the year he was first issued his 
wheelchair, but his weight was down to 247 pounds in 2002, 
although he had been wheelchair-bound for several years at 
the time.  See outpatient treatment records from the Orlando, 
Florida VA Medical Center and outpatient treatment records 
from the Columbia, South Carolina VA Medical Center.

The evidence in support of the Veteran's claim includes an 
August 2005 opinion from nurse practitioner, J.M., whom the 
Veteran has identified as his primary care physician at the 
VA Medical Center in Columbia, South Carolina.  J.M. opined 
that the Veteran's chronic knee condition has complicated and 
worsened his development and progression of diabetes because 
it has disabled the Veteran from participating in physical 
activity, worsening diabetic control by severely limiting his 
exercise capacity.  He also noted that the Veteran's 
prognosis was poor with limited activity and very poor 
diabetes control.  

In addition, in a December 2005 independent medical opinion, 
C.B., MD who has never actually physically examined the 
Veteran, indicated that he had closely reviewed the Veteran's 
service medical records, post-service medical records, 
medical opinions, lay statements, RO December 2005 rating 
decision, and other medical literature.  Based on his review 
of the noted evidence, C.B. opined that the Veteran's 
diabetes is caused by his service-connected knee problems and 
his associated inability to exercise.  His rationale for his 
opinion was that the Veteran's knee disease makes it 
impossible for him to ambulate and exercise because just like 
an amputee, he is mostly wheelchair bound.  He also pointed 
out that it is a well-known fact that persons with leg 
disabilities and amputees have an increased risk of diabetes.  
He also indicated that he was basing his opinion on the fact 
that the Veteran's record does not contain a more likely 
etiology for his diabetes and pointed out that his opinion 
was consistent with the 2005 opinion of nurse practitioner, 
J.M.

The Veteran was afforded a VA examination in August 2008 and 
the examiner was asked to give an opinion on the relationship 
of the Veteran's diabetes mellitus to his service-connected 
bilateral knee disability.  The report from the August 2008 
VA examination shows that nurse practitioner M.D. opined that 
the Veteran's diabetes mellitus is less than likely as not 
related to his service-connected knee conditions.  In 
rendering this opinion, the examiner noted that the Veteran's 
diabetes mellitus was diagnosed at a time when he was 
ambulatory and at that time, he was also obese.  The examiner 
also noted that even in an electric wheelchair, the Veteran 
does have movement of all extremities and resistance 
exercises could be performed even in a sitting position in a 
wheelchair.

In a May 2009 statement, issued in response to the Board's 
March 2009 request for a medical expert opinion, G.B., MD 
Chief of the Endocrinology and Diabetes Division of the VA 
Greater Los Angeles Healthcare System opined that it is not 
likely that the Veteran's type 2 diabetes mellitus was caused 
or chronically worsened by his service-connected knee 
disabilities.  In rendering the opinion, G.B. noted that at 
the time of his separation from service, the Veteran's risk 
for type II diabetes mellitus, based on his family history 
and his obesity, was significantly greater than 50 percent.  
G.B. also noted that the natural history of the Veteran's 
diabetes treatment, from initial control with insulin 
secretagogues and sensitizers to current insulin requirement, 
is the typical course of type II diabetes.  He also noted 
that although there is the potential for exercise limitation 
to worsen diabetes and additional exercise would benefit 
glucose control in any diabetic, exercise can be performed in 
a wheelchair, and the Veteran was able to successfully lose 
weight, even when restricted to a wheelchair.  G.B. also 
noted that symptoms of polyuria (excessive urination) and 
polydipsia (excessive thirst) in connection with diabetes are 
almost always the result of glucose in the urine, a finding 
associated with excessive blood glucose.  He noted further 
that as discussed above, the Veteran did not have glucose in 
his urine when tested at the time of these alleged symptoms 
in 1991.  Furthermore, G.B. noted that symptoms of polyuria 
and polydipsia are symptoms of active and not prediabetes.  
Therefore, he concluded that there is no evidence that the 
Veteran's alleged symptoms of polyuria and polydipsia during 
service were related to diabetes.

The Board acknowledges that the Veteran's exercise capacity 
may be limited due to the fact that he is wheelchair-bound as 
a result of his service-connected knee disabilities.  
However, the Board finds that based on the information 
provided by some of the medical experts who have submitted 
opinions in this appeal, the Veteran is able to perform some 
form of exercise (resistance exercises) even while confined 
to a wheelchair.  Furthermore, the evidence of record shows 
that the Veteran was able to lose a significant amount of 
weight (30 pounds) from the time he was issued his wheelchair 
in 1998 up until his VA examination in 2002, and although his 
weight has increased again since then, he still was noted to 
weigh less on VA examination in 2008 (255 pounds) than he did 
in 1998, at the time of his initial diagnosis and issuance of 
the wheelchair.  Therefore, the Board finds that although the 
Veteran's diabetes control has progressively worsened over 
the course of his treatment, it does not appear to be due 
solely to his weight control issues or an inability to 
exercise.  The Board also reiterates that the Veteran had 
weight control issues prior to being diagnosed with diabetes.  
As previously discussed, he was diagnosed as being obese at 
the time of his separation from service in 1991, several 
years before he was diagnosed with diabetes.

Both medical professionals who have opined that the Veteran's 
diabetes is caused or worsened by his service-connected knee 
disabilities have based their opinions on the contention that 
the Veteran's diabetes is uncontrolled because his capacity 
to exercise or participate in physical activity is severely 
limited because he is confined to a wheelchair.  Based on the 
evidence of record, including information provided by medical 
professionals who have submitted opinions in this appeal, the 
Board finds that although he is primarily wheelchair-bound, 
the Veteran retains his capacity to exercise.  He may not be 
able to ambulate, but he is still able to perform other forms 
of exercise, such as resistance training.  Furthermore, as 
discussed above, the evidence of record shows that the 
Veteran has been able to lose a significant amount of weight 
while wheelchair-bound.  This fact lends support to the 
argument that the Veteran is able to perform some sort of 
exercise in a wheelchair.  The Board also finds that the 
Veteran's wheelchair confinement cannot be considered the 
cause of his obesity because he was diagnosed as obese years 
before being issued the wheelchair.  The Board also notes 
that C.B., MD opined that there was no more likely etiology 
for the Veteran's uncontrolled diabetes mellitus than the 
fact that his exercising capacity was limited due to his 
wheelchair-bound status.  However, the Board notes that as 
G.B., MD pointed out, the Veteran's family history of 
diabetes and his history of obesity, which began years prior 
to his confinement to a wheelchair, were also significant  
risk factors for developing diabetes mellitus, type II.  The 
Board notes that J.M. did not indicate that he had reviewed 
the Veteran's entire claims file prior to rendering his 
August 2005 opinion.  For these reasons, the Board finds that 
the opinions of C.B., MD and nurse practitioner J.M. are less 
probative than the opinions of the August 2008 VA examiner 
and G.B., MD who have both determined that the Veteran's 
diabetes mellitus is not caused by his service-connected knee 
disabilities.

In summary, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim for service-connection 
for diabetes mellitus must be denied.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in August 2005, prior to the initial 
adjudication of the claim, the Veteran was provided with the 
notice required by section 5103(a).  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran. 


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


